DETAILED ACTION

Application Status
	Claims 1-23 are pending and have been examined in this application.
	This is the first communication on the merits. 	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jeffrey Pyle on 06 May 2022.
Claim 20 has been amended as follows:
20. A drop frame trailer, comprising: a trailer frame including a top side, a first side, a second side, and a forward end, the forward end further including a hitch; a trailer bed mounted on the top side of the trailer frame a pair of pivoting arms, each pivoting arm having a first end and a second end, the first end of each pivoting arm pivotally mounted to the trailer frame on a respective one of the first side and the second side; a pair of offset brackets, each offset bracket positioned at the second end of a respective pivoting arm; a pair of mechanical actuators , each mechanical actuator  having a first  end and a second  end, the first end of each mechanical actuator pivotally mounted to the trailer frame on a respective one of the first side and the second side and the second  end of each mechanical actuator pivotally attached to a respective one of the offset brackets; a pair of axel-less wheel mounts, each axel-less wheel mount attached to a respective pivoting arm; mounted to a respective axel-less wheel mount[[,]]; and a plurality of safety locks positioned on the trailer frame and configured to secure the trailer in a travelling position and to prevent movement therefrom, wherein the mechanical actuators drive the pivoting arms and the wheels through an arc as the mechanical actuators are extended and retracted to raise and lower the bed relative to the ground independently of one another.

Allowable Subject Matter
Claims 1-23 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087. The examiner can normally be reached Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D LEE/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616